     Case 2:20-cv-00047-KJM-AC Document 33 Filed 03/31/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DON C. LIVINGSTON,                                No. 2:20-cv-0047 KJM AC P
12                       Petitioner,
13           v.                                         ORDER
14    PATRICK COVELLO, Warden,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed this application for a writ of habeas

18   corpus under 28 U.S.C. § 2254. The matter was referred to a United States Magistrate Judge as

19   provided by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On December 2, 2020, the magistrate judge filed findings and recommendations, which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within thirty days. ECF No. 25. Petitioner has

23   filed objections to the findings and recommendations. ECF No. 30; see also ECF No. 32

24   (clarifying that document styled a “Reply and Exhibits” is properly construed as objections).

25          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

26   court has conducted a de novo review of this case. Having reviewed the file, the court finds the

27   findings and recommendations to be supported by the record and by the proper analysis. In

28   particular, the court notes the magistrate judge’s careful evaluation of the record with respect to
                                                        1
     Case 2:20-cv-00047-KJM-AC Document 33 Filed 03/31/21 Page 2 of 2


 1   petitioner’s mental health and whether it impeded his ability to present timely legal filings as
 2   relevant to his case; the court also notes the magistrate judge’s faithful identification of the law
 3   and analysis with respect to the facts of petitioner’s case.
 4              Accordingly, IT IS HEREBY ORDERED that:
 5              1. The findings and recommendations filed December 2, 2020, ECF No. 25, are adopted
 6   in full;
 7              2. Respondent’s motion to dismiss, ECF No. 12, is granted;
 8              3. This action is dismissed with prejudice because untimely filed; and
 9              4. The court declines to issue the certificate of appealability referenced in 28 U.S.C.
10   § 2253.
11   DATED: March 31, 2021.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           2
